76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel C. HOLLOWAY, Petitioner--Appellant,v.John JABE, Warden, Respondent--Appellee.
No. 95-7483.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1996.Decided Feb. 9, 1996.

Samuel C. Holloway, Appellant Pro Se.  Katherine P. Baldwin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before HALL and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order* denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.   Holloway v. Jabe, No. CA-95-439-R (E.D.Va. Aug. 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (1988)